Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about December 18, 1991, which denied the motion of defendant and third-party plaintiff Otis Elevator Company to continue the depositions of two nonparty witnesses, unanimously affirmed, without costs.
Whether or not adequate circumstances have been shown to support discovery against a nonparty is generally a determination resting within the sound discretion of the court to which the application is made (Brady v Ottaway Newspapers, 63 NY2d 1031, 1032). In this case, the movant has offered no reason why an assessment of plaintiff’s physical condition cannot be made in the usual way from an evaluation of the medical findings (see, D’Amico v Manufacturers Hanover Trust Co., 182 AD2d 462), or that the information sought cannot be obtained from other sources (Dioguardi v St. John’s Riverside Hosp., 144 AD2d 333, 334). Accordingly, we find no abuse of discretion in the motion court’s denial of the application. Concur — Sullivan, J. P., Carro, Rosenberger and Rubin, JJ.